DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephonic interview with the Applicant's representative Bobby Soltani, Registration No. 54459, on Wednesday 3/24/2022.
The application has been amended as follows:
In the claims:
1.	(Currently Amended) A method for scheduling a memory access request, the method comprising:
acquiring monitoring data of at least one service module;
determining a target service module from the at least one service module based on the monitoring data;
determining a target Non-Uniform Memory Architecture (NUMA) node matching the 
sending a memory access request of the target service module to the target NUMA node;
wherein the determining a target NUMA node matching the target service module from a preset NUMA node set, based on the monitoring data, comprises:
determining an amount of memory occupied by the target service module in respective NUMA nodes in the NUMA node set; and
determining the target NUMA node based on a memory access bandwidth and/or the amount of memory occupied by the respective NUMA nodes.
2.	(Currently Amended) The method according to claim 1, wherein the determining a target service module from the at least one service module based on the monitoring data, comprises:
determining, based on the monitoring data, at least one of: a number of memory access, [[a]] the memory access bandwidth, time waiting to access memory, time waiting to access CPU, time waiting to access cache, or data volume of different memory data types;
determining a memory access delay sensitivity value of the at least one service module based on the determined information; and
determining the target service module from the at least one service module, based on the memory access delay sensitivity value.
3.	(Cancelled)
4.	(Original) The method according to claim 1, wherein the method further comprises:
acquiring hardware resource information of the target NUMA node;
determining a resource utilization rate of the target NUMA node based on the monitoring data and the hardware resource information;
determining a spare NUMA node of the target NUMA node from the NUMA node set, in response to determining that the resource utilization rate is greater than a preset threshold; and

5.	(Original) The method according to claim 4, wherein the determining a spare NUMA node of the target NUMA node from the NUMA node set, comprises:
determining resource utilization rates of NUMA nodes in the NUMA node set; and
determining the spare NUMA node of the target NUMA node from the NUMA node set, based on the resource utilization rates of the NUMA nodes.
6.	(Original) The method according to claim 1, wherein the method further comprises:
determining operating status information of the target service module based on the monitoring data;
determining whether the target service module meets a preset condition based on the operating status information;
determining a remote memory corresponding to the target service module, in response to that the target service module does not meet the preset condition; and
migrating data in the remote memory to a local memory of the target service module.
7.	(Currently Amended) An electronic device for scheduling a memory access request, comprising:
at least one processor; and
a memory communicatively connected to the at least one processor; 
wherein the memory stores instructions executable by the at least one processor, and the instructions, when executed by the at least one processor, cause the at least one processor to perform operations, comprising:
acquiring monitoring data of at least one service module;
determining a target service module from the at least one service module based on the monitoring data;
determining a target Non-Uniform Memory Architecture (NUMA) node matching the target service module from a preset NUMA node set, based on the monitoring data; and

wherein the determining a target NUMA node matching the target service module from a preset NUMA node set, based on the monitoring data, comprises:
determining an amount of memory occupied by the target service module in respective NUMA nodes in the NUMA node set; and
determining the target NUMA node based on a memory access bandwidth and/or the amount of memory occupied by the respective NUMA nodes.
8. (Currently Amended) The electronic device according to claim 7, wherein the determining a target service module from the at least one service module based on the monitoring data, comprises:
determining, based on the monitoring data, at least one of: a number of memory access, [[a]] the memory access bandwidth, time waiting to access memory, time waiting to access CPU, time waiting to access cache, or data volume of different memory data types;
determining a memory access delay sensitivity value of the at least one service module based on the determined information; and
determining the target service module from the at least one service module, based on the memory access delay sensitivity value.
9. (Cancelled)
10. (Original) The electronic device according to claim 7, wherein the operations further comprise:
acquiring hardware resource information of the target NUMA node;
determining a resource utilization rate of the target NUMA node based on the monitoring data and the hardware resource information;
determining a spare NUMA node of the target NUMA node from the NUMA node set, in response to determining that the resource utilization rate is greater than a preset threshold; and

11. (Original) The electronic device according to claim 10, wherein the determining a spare NUMA node of the target NUMA node from the NUMA node set, comprises:
determining resource utilization rates of NUMA nodes in the NUMA node set; and
determining the spare NUMA node of the target NUMA node from the NUMA node set, based on the resource utilization rates of the NUMA nodes.
12. (Original) The electronic device according to claim 7, wherein the operations further comprise:
determining operating status information of the target service module based on the monitoring data;
determining whether the target service module meets a preset condition based on the operating status information;
determining a remote memory corresponding to the target service module, in response to that the target service module does not meet the preset condition; and
migrating data in the remote memory to a local memory of the target service module.
13. (Currently Amended) A non-transitory computer readable storage medium, storing computer instructions, wherein the computer instructions are used to cause the computer to perform operations, comprising:
acquiring monitoring data of at least one service module;
determining a target service module from the at least one service module based on the monitoring data;
determining a target Non-Uniform Memory Architecture (NUMA) node matching the target service module from a preset NUMA node set, based on the monitoring data; and
sending a memory access request of the target service module to the target NUMA node;
wherein the determining a target NUMA node matching the target service module from a preset NUMA node set, based on the monitoring data, comprises:
determining an amount of memory occupied by the target service module in respective NUMA nodes in the NUMA node set; and
determining the target NUMA node based on a memory access bandwidth and/or the amount of memory occupied by the respective NUMA nodes.
14. (Currently Amended) The non-transitory computer readable storage medium according to claim 13, wherein the determining a target service module from the at least one service module based on the monitoring data, comprises:
determining, based on the monitoring data, at least one of: a number of memory access, [[a]] the memory access bandwidth, time waiting to access memory, time waiting to access CPU, time waiting to access cache, or data volume of different memory data types;
determining a memory access delay sensitivity value of the at least one service module based on the determined information; and
determining the target service module from the at least one service module, based on the memory access delay sensitivity value.
15. (Cancelled)
16. (Original) The non-transitory computer readable storage medium according to claim 13, wherein the operations further comprise:
acquiring hardware resource information of the target NUMA node;
determining a resource utilization rate of the target NUMA node based on the monitoring data and the hardware resource information;
determining a spare NUMA node of the target NUMA node from the NUMA node set, in response to determining that the resource utilization rate is greater than a preset threshold; and
forwarding part of the memory access request sent to the target NUMA node to the spare NUMA node.
17. (Original) The non-transitory computer readable storage medium according to claim 16, 
determining resource utilization rates of NUMA nodes in the NUMA node set; and
determining the spare NUMA node of the target NUMA node from the NUMA node set, based on the resource utilization rates of the NUMA nodes.
18. (Original) The non-transitory computer readable storage medium according to claim 13, wherein the operations further comprise:
determining operating status information of the target service module based on the monitoring data;
determining whether the target service module meets a preset condition based on the operating status information;
determining a remote memory corresponding to the target service module, in response to that the target service module does not meet the preset condition; and
migrating data in the remote memory to a local memory of the target service module.


REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “acquiring monitoring data of at least one service module;
determining a target service module from the at least one service module based on the monitoring data; determining a target Non-Uniform Memory Architecture (NUMA) node matching the target service module from a preset NUMA node set, based on the monitoring data; and sending a memory access request of the target service module to the target NUMA node;
wherein the determining a target NUMA node matching the target service module from a preset NUMA node set, based on the monitoring data, comprises: determining an amount of memory occupied by the target service module in respective NUMA nodes in the NUMA node set; and determining the target NUMA node based on a memory access bandwidth and/or the amount of memory occupied by the respective NUMA nodes.” 
Claim 7 recites the following limitations: “acquiring monitoring data of at least one service module;
determining a target service module from the at least one service module based on the monitoring data; determining a target Non-Uniform Memory Architecture (NUMA) node matching the target service module from a preset NUMA node set, based on the monitoring data; and sending a memory access request of the target service module to the target NUMA node;
wherein the determining a target NUMA node matching the target service module from a preset NUMA node set, based on the monitoring data, comprises: determining an amount of memory occupied by the target service module in respective NUMA nodes in the NUMA node set; and determining the target NUMA node based on a memory access bandwidth and/or the amount of memory occupied by the respective NUMA nodes.”
Claim 13 recites the following limitations:
“acquiring monitoring data of at least one service module;
determining a target service module from the at least one service module based on the monitoring data; determining a target Non-Uniform Memory Architecture (NUMA) node matching the target service module from a preset NUMA node set, based on the monitoring data; and sending a memory access request of the target service module to the target NUMA node;
wherein the determining a target NUMA node matching the target service module from a preset NUMA node set, based on the monitoring data, comprises: determining an amount of memory occupied by the target service module in respective NUMA nodes in the NUMA node set; and determining the target NUMA node based on a memory access bandwidth and/or the amount of memory occupied by the respective NUMA nodes.”
The prior art of record Bhandari (U.S. 2011/0296407) teaches computer systems have NUMA nodes, the NUMA nodes are connected by a cache coherency domain interconnect. Oshins (U.S. 2010/0251234) teaches a virtual non-uniform memory architecture (NUMA) for virtual machines. 
However, the prior art of record, alone or in combination, does not explicitly teaches the claimed limitations cited in claims 1, 7, and 13.
Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 7, and 13, either in the prior art or existing case law.
Claims 2, 4-6, 8, 10-12, 14, 16-18 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.